Citation Nr: 0824304	
Decision Date: 07/21/08    Archive Date: 07/30/08

DOCKET NO.  07-13 327A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky



THE ISSUE

Entitlement to service connection for multiple myeloma as a 
residual of inservice radiation exposure.



REPRESENTATION

Appellant represented by:	Kentucky Department of 
Veterans Affairs



WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel


INTRODUCTION

The veteran served on active duty from June 1962 to June 
1965.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky.  

In January 2008, the veteran testified before the undersigned 
at a Travel Board hearing.  The veteran has limited his 
appeal to the issue of service connection for multiple 
myeloma as a residual of inservice radiation exposure.


FINDING OF FACT

The veteran's multiple myeloma is not attributable to 
radiation exposure.


CONCLUSION OF LAW

Service connection for multiple myeloma due to inservice 
radiation exposure is not warranted.  38 U.S.C.A. §§ 1101, 
1112, 1113 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.309, 
3.311 (2007).






REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the claimant's claim, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326. 

Prior to the initial adjudication of the claimant's claim, a 
letter dated in October 2004 fully satisfied the duty to 
notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The claimant was aware that it was ultimately the 
claimant's responsibility to give VA any evidence pertaining 
to the claim.  The VCAA letter told the claimant to provide 
any relevant evidence in the claimant's possession.  See 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).  ).  In particular, the VCAA notification: 
(1) informed the claimant about the information and evidence 
not of record that is necessary to substantiate the claim; 
(2) informed the claimant about the information and evidence 
that VA will seek to provide; (3) informed the claimant about 
the information and evidence that the claimant is expected to 
provide; and (4) requested that the claimant provide any 
evidence in his possession that pertains to the claims, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim."  See 
Pelegrini II.  

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that a statement of the case (SOC) 
or supplemental statement of the case (SSOC) can constitute a 
"readjudication decision" that complies with all applicable 
due process and notification requirements if adequate VCAA 
notice is provided prior to the SOC or SSOC.  See Mayfield v. 
Nicholson, 499 F.3d 1317 (Fed. Cir. 2007) (Mayfield III).  As 
a matter of law, the provision of adequate VCAA notice prior 
to a readjudication "cures" any timing problem associated 
with inadequate notice or the lack of notice prior to an 
initial adjudication.  See Mayfield III, (citing Mayfield v. 
Nicholson, 444 F.3d at 1328, 1333-34). 

In any event, the Board finds that any deficiency in the 
notice to the claimant or the timing of these notices is 
harmless error.  See Overton v. Nicholson, 20 Vet. App. 427, 
435 (2006) (finding that the Board erred by relying on 
various post-decisional documents to conclude that adequate 
38 U.S.C.A. § 5103(a) notice had been provided to the 
claimant, the United States Court of Appeals for Veterans 
Claims (Court) found that the evidence established that the 
claimant was afforded a meaningful opportunity to participate 
in the adjudication of the claim, and found that the error 
was harmless, as the Board has done in this case.)  

In Sanders v. Nicholson, 487 F. 3d 881 (2007), the Federal 
Circuit held that any error by VA in providing the notice 
required by 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)(1) 
is presumed prejudicial, and that once an error is identified 
as to any of the four notice elements the burden shifts to VA 
to demonstrate that the error was not prejudicial to the 
appellant.  The Federal Circuit stated that requiring an 
appellant to demonstrate prejudice as a result of any notice 
error is inconsistent with the purposes of both the VCAA and 
VA's uniquely pro-claimant benefits system.  

Instead, the Federal Circuit held in Sanders that all VCAA 
notice errors are presumed prejudicial and require reversal 
unless VA can show that the error did not affect the 
essential fairness of the adjudication.  To do this, VA must 
show that the purpose of the notice was not frustrated, such 
as by demonstrating:  (1) that any defect was cured by actual 
knowledge on the part of the claimant, see Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008) ("Actual knowledge is 
established by statements or actions by the claimant or the 
claimant's representative that demonstrate an awareness of 
what was necessary to substantiate his or her claim.") 
(citing Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007)); 
(2) that a reasonable person could be expected to understand 
from the notice what was needed; or (3) that a benefit could 
not have been awarded as a matter of law.  Sanders, 487 F.3d 
at 889.  Additionally, consideration also should be given to 
"whether the post-adjudicatory notice and opportunity to 
develop the case that is provided during the extensive 
administrative appellate proceedings leading to the final 
Board decision and final Agency adjudication of the claim ... 
served to render any pre-adjudicatory section 5103(a) notice 
error non-prejudicial."  Vazquez-Flores v. Peake, supra.  

If any notice deficiency is present in this case, the Board 
finds that the presumption of prejudice on VA's part has been 
rebutted in this case by the following: (1) based on the 
communications sent to the veteran over the course of this 
appeal, the claimant clearly has actual knowledge of the 
evidence he is required to submit in this case; and (2) based 
on the claimant's contentions as well as the communications 
provided to the claimant by VA, it is reasonable to expect 
that the claimant understands what was needed to prevail.  
See Sanders; see also Simmons v. Nicholson, 487 F. 3d 892 
(2007).  

VA also fulfilled its duty to obtain all relevant evidence 
with respect to the issue on appeal.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  The claimant's service medical records, 
VA medical treatment records, and identified private medical 
records have been obtained, to the extent available.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  There is no 
indication in the record that any additional evidence, 
relevant to the issue decided herein, is available and not 
part of the claims file.  The records satisfy 38 C.F.R. 
§ 3.326.

The Board also finds that a VA examination is not necessary, 
even per the Court's recent decision in McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  Under McLendon, VA must 
provide a medical examination in a service connection claim 
when there is (1) competent evidence of a current disability 
or persistent or recurrent symptoms of a disability, and (2) 
evidence establishing that an event, injury, or disease 
occurred in service or establishing certain diseases 
manifesting during an applicable presumptive period for which 
the claimant qualifies, and (3) an indication that the 
disability or persistent or recurrent symptoms of a 
disability may be associated with the veteran's service or 
with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the VA to 
make a decision on the claim.  Id at 81. 

In this case, the veteran's claim is predicated on whether he 
had exposure to radiation during service.  That is the 
critical evidentiary question.  The appropriate development 
was conducted in that regard and it was determined, as set 
forth below, that the veteran did not have radiation 
exposure.  As such, his multiple myeloma cannot be due to 
inservice radiation exposure which, according to the record, 
did not occur.  That is the only matter on appeal.  
Accordingly, the Board finds that no further action is 
necessary to meet the requirements of the VCAA or the Court.

The veteran was also sent a letter regarding the appropriate 
disability rating or effective date to be assigned in July 
2006.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).

Competency and Credibility

In his personal hearing, the veteran maintained that he 
serviced nuclear warheads/missiles during service and was 
exposed to ionizing radiation at that time.  

The veteran can attest to factual matters of which he had 
first-hand knowledge, e.g., experiencing pain in service, 
reporting to sick call, being placed on limited duty, and 
undergoing physical therapy.  See Washington v. Nicholson, 19 
Vet. App. 362, 368 (2005).  However, the veteran as a lay 
person has not been shown to be capable of making medical 
conclusions, thus, his statements regarding causation are not 
competent.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  Thus, while the veteran is competent to report what 
comes to him through his senses, he does not have medical 
expertise.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  
Therefore, he cannot provide a competent opinion regarding 
diagnosis and causation.  

However, the Federal Circuit has held that lay evidence is 
one type of evidence that must be considered and competent 
lay evidence can be sufficient in and of itself.  The Board, 
however, retains the discretion to make credibility 
determinations and otherwise weigh the evidence submitted, 
including lay evidence.  See Buchanan v. Nicholson, 451 F.3d 
1331, 1335 (Fed. Cir. 2006).  This would include weighing the 
absence of contemporary medical evidence against lay 
statements.  

In Barr v. Nicholson, 21 Vet. App. 303 (2007), the Court 
indicated that varicose veins was a condition involving 
"veins that are unnaturally distended or abnormally swollen 
and tortuous."  Such symptomatology, the Court concluded, 
was observable and identifiable by lay people.  Because 
varicose veins "may be diagnosed by their unique and readily 
identifiable features, the presence of varicose veins was not 
a determination 'medical in nature' and was capable of lay 
observation."  Thus, the veteran's lay testimony regarding 
varicose vein symptomatology in service represented competent 
evidence.  

In Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007), 
the Federal Circuit determined that lay evidence can be 
competent and sufficient to establish a diagnosis of a 
condition when (1) a layperson is competent to identify the 
medical condition (noting that sometimes the layperson will 
be competent to identify the condition where the condition is 
simple, for example a broken leg, and sometimes not, for 
example, a form of cancer), (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional.  The relevance of lay evidence is not 
limited to the third situation, but extends to the first two 
as well.  Whether lay evidence is competent and sufficient in 
a particular case is a fact issue.

Once evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted")).  See Barr. 

The issues do not involve a simple diagnosis.  See Jandreau.  
The claimant is not competent to provide more than simple 
medical observations.  He is not competent to provide 
diagnoses in this case nor is he competent to provide a 
complex medical opinion regarding the etiology of the claimed 
disabilities or whether he was exposed to radiation during 
service.  See Barr.  Thus, the veteran's lay assertions are 
not competent or sufficient.  

Service Connection

The veteran's service medical records do not reflect any 
complaints, findings, treatment, or diagnosis of multiple 
myeloma.  Rather, post-service private medical records 
document a diagnosis of multiple myeloma since 2002.  In 
August 2004, S.T.P., M.D., stated that the veteran was 
exposed to radioactive material while service in the military 
in the 1960's.  He was apparently involved in exchanging 
nuclear warheads on the NIKE HERCULES rocket.  He is 
currently diagnosed as having multiple myeloma.  The 
physician opined that there may be a relationship between 
this exposure and the development of that cancer.  

At this juncture, the Board notes that Dr. P.'s statement 
that the veteran had inservice radiation exposure was based 
on a report of such exposure by the veteran.  A report by an 
examiner which records the veteran's history as provided by 
him is not verification of that history, rather, they are the 
same as the veteran's own statements.  See LeShore v. Brown, 
8 Vet. App. 406 (1995); see also Reonal v. Brown, 5 Vet. App. 
458 (1993).  Reliance on a veteran's statements renders a 
medical report incredible only if the Board rejects the 
statements of the veteran.  Coburn v. Nicholson, 19 Vet. App. 
427 (2006).  The Board may reject a medical opinion that is 
based on facts provided by the veteran that have been found 
to be inaccurate because other facts present in the record 
contradict the facts provided by the veteran that formed the 
basis for the opinion.  See Kowalski v. Nicholson, 19 Vet. 
App. 171 (2005).  As set forth below, the record indicates 
that the veteran did not have inservice radiation exposure.  
Therefore, as the physician's opinion was based on an 
inaccurate medical history, it is not probative evidence.  

Service connection for disability that is claimed to be 
attributable to exposure to ionizing radiation during service 
can be demonstrated by three different methods.  See Davis v. 
Brown, 10 Vet. App. 209 (1997); Rucker v. Brown, 10 Vet. App. 
67 (1997).  There are certain types of cancer that are 
presumptively service connected specific to radiation-exposed 
veterans.  38 U.S.C.A. § 1112(c); 38 C.F.R. § 3.309(d).  
Second, "radiogenic diseases" may be service connected 
pursuant to 38 C.F.R. § 3.311.  Third, service connection may 
be granted under 38 C.F.R. § 3.303(d) when it is established 
that the disease diagnosed after discharge is the result of 
exposure to ionizing radiation during active service.  See 
Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

A "radiation-exposed veteran" is defined by 38 C.F.R. § 
3.309(d)(3) as a veteran who while serving on active duty or 
on active duty for training or inactive duty training, 
participated in a radiation-risk activity.  "Radiation-risk 
activity" is defined to mean: onsite participation in a test 
involving the atmospheric detonation of a nuclear device; the 
occupation of Hiroshima or Nagasaki, Japan, by United States 
forces during the period beginning on August 6, 1945, and 
ending on July 1, 1946; internment as a prisoner of war in 
Japan that resulted in an opportunity for exposure to 
ionizing radiation comparable to that of veterans who were in 
the occupation forces of Hiroshima or Nagasaki during the 
period August 6, 1945, to July 1, 1946; or certain service on 
the grounds of gaseous diffusion plants located in Paducah, 
Kentucky, Portsmouth, Ohio, and Oak Ridge, Tennessee; or, in 
certain circumstances, service on Amchitka Island, Alaska.  
See 38 C.F.R. § 3.309(d)(ii).

The veteran did not serve prior to February 1952.  Thus, he 
did not serve in Hiroshima or Nagasaki.  Further, the veteran 
did not serve on the grounds of gaseous diffusion plants 
located in Paducah, Kentucky, Portsmouth, Ohio; Oak Ridge, 
Tennessee; or on Amchitka Island, Alaska.  As such, the 
veteran did not participate in a radiation-risk activity, as 
that term is defined by regulation.

Thus, the veteran does not meet the definition of a 
"radiation-exposed veteran" in accordance with 38 C.F.R. § 
3.309(d).  See McGuire v. West, 11 Vet. App. 274 (1998).  The 
Board finds, therefore, that he is not entitled to the 
presumption of service connection for multiple myeloma based 
on radiation exposure.  38 C.F.R. § 3.309(d).

As noted above, 38 C.F.R. § 3.311(b) provides a listing of 
radiogenic diseases, i.e., diseases which may be induced by 
ionizing radiation.  These diseases, while not accorded the 
benefit of the regulations regarding presumptive service 
connection, have been determined to be potentially radiogenic 
in nature, and may therefore be referred to the Under 
Secretary for Benefits for a determination as to whether it 
is at least as likely as not that the veteran's listed 
disease resulted from exposure to radiation in service.  A 
review of this listing reveals that multiple myeloma is 
included in this list.  38 C.F.R. § 3.311(b)(2)(ix).  Thus, 
the Board must consider whether the development provisions of 
this section have been complied with.

If a veteran who does not meet the definition of a radiation-
exposed veteran develops a radiogenic disease, including 
multiple myeloma, following his separation from service, and 
it is contended that the disease resulted from exposure to 
ionizing radiation during service, an assessment will be made 
as to the size and nature of the radiation dose.  If military 
records do not establish presence at or absence from a site 
at which exposure to radiation is claimed to have occurred, 
the veteran's presence at the site will be conceded.  If it 
is determined that the veteran was exposed to ionizing 
radiation as a result participation in the atmospheric 
testing of nuclear weapons, the occupation of Hiroshima or 
Nagasaki from September 1945 to July 1946, or other 
activities as claimed, and he subsequently develops a 
radiogenic disease within the applicable presumptive period, 
the case will be submitted to the Under Secretary for 
Benefits for a determination on whether the radiogenic 
disease resulted from exposure to ionizing radiation in 
service.  38 C.F.R. § 3.311.

The Under Secretary for Benefits is to consider the claim 
with reference to specified factors and may request an 
advisory medical opinion from the Under Secretary for Health.  
If, after consideration, the Under Secretary for Benefits 
determines that there is no reasonable possibility that the 
veteran's disease resulted from radiation exposure in 
service, the Under Secretary shall so inform the RO in 
writing, setting forth the rationale for this conclusion.  38 
C.F.R. § 3.311(c)(1).

In this case, the Board finds that the official military 
records do not establish that the veteran was ever exposed to 
ionizing radiation.  The veteran does not contend that the 
veteran participated in atmospheric nuclear weapons testing 
or the occupation of Hiroshima and Nagasaki, such that the 
specific provisions for requesting dose estimates from the 
Department of Defense do not apply.  Instead, the veteran 
asserts that the veteran may has exposure to nuclear weapons 
during his military duties, as previously described.  Under 
38 C.F.R. § 3.311(a)(2)(iii), in all other claims involving 
radiation exposure, a request will be made for any available 
records concerning the veteran's exposure to radiation.  

In an attempt to ascertain whether the veteran was exposed to 
ionizing radiation, a Radiation Risk Activity Information 
Sheet as well as other pertinent information to include 
service data was sent to the Commander of the United States 
Aviation and Missile Command in March 2005.  The veteran's 
organization or unit assignment name, his assignment dates, 
his duty descriptions (guarding and cleaning Nike missile 
heads), and his current diagnosis of multiple myeloma were 
provided.  It was requested that the Commander verify the 
veteran's exposure to ionizing radiation during service and 
furnish a dose estimate.  If there was no recorded dose 
available, it was requested that an estimated or "worse 
case" dose based on the veteran's duties be provided.

In April 2005, a response was received.  It was indicated 
that the United States Army Radiation Dosimetry Branch 
researched the files for records of exposure to ionizing 
radiation for the veteran, but were unable to locate any 
records for him.  The response letter was signed by the Chief 
of the Dosimetry Branch of the United States Army Radiation 
Standards and Dosimetry Laboratory.  

Following a review of this evidence, the Board finds that VA 
has complied with the development provisions of 38 C.F.R. § 
3.311(b) to the extent possible.  Following a review of the 
record, the Board finds that there is simply no evidence 
which confirms the veteran's assertions that he was actually 
exposed to ionizing radiation in service, much less that this 
exposure caused the veteran's cancer, first diagnosed over 30 
years after discharge.  

Accordingly, the Board finds that the record as it stands 
indicates that the veteran did not develop multiple myeloma 
as a result of inservice radiation exposure since the veteran 
did not have the requisite inservice ionizing radiation 
exposure.  

The Board concludes that the preponderance of the evidence is 
against the claim and there is no doubt to be resolved.  38 
U.S.C.A. § 5107(b), Gilbert v. Derwinski, 1 Vet. App. 49 53 
(1990).



ORDER

Entitlement to service connection for multiple myeloma as a 
residual of inservice radiation exposure is denied.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


